Citation Nr: 9931015	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  99-01 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.  

ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 determination of the 
Manila, Philippines, Department of Veterans Affairs (VA), 
Regional Office (RO).   


FINDINGS OF FACT

The Department of the Army has certified that the appellant's 
former spouse had no qualifying service as a member of the 
Philippine Commonwealth Army, United States Armed Forces Far 
East (USAFFE), including the recognized guerrillas, in the 
service of the United States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to VA 
benefits has not been met.  38 U.S.C.A. §§ 101(2), 107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 3.203 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991). 

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d) (1999).

The governing statutory provisions of 38 U.S.C.A. § 1541 
(West 1991) provide that VA shall pay nonservice-connected 
death pension benefits to the surviving spouse of a veteran 
of a period of war who meets the service requirements of 38 
U.S.C.A. § 1521(j) (West 1991). 

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 U.S.C.A. § 107 (West 1991); 38 
C.F.R. § 3.8(a) (1999).  Service as a Philippine Scout in the 
Regular Army inducted between October 6, 1945 and June 30, 
1947, inclusive, and in the Commonwealth Army of the 
Philippines from and after the dates and hours when called 
into service of the Armed Forces of the United States by 
orders issued from time to time by the General Officer, U.S. 
Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for 
compensation, but not for pension benefits.  38 C.F.R. § 
3.8(c). 

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) The evidence 
is a document issued by the service department; (2) The 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of the VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a) (1999). 

The Court has held that, "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, the Board notes that service department 
findings are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993). 

In this case, the record reflects that in November 1974, the 
United States Department of Army certified that the 
appellant's former spouse had no qualifying service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States 
Armed Forces.  

The appellant submitted a certification by an assistant 
adjutant general of the Armed Forces of the Philippines, 
dated in February 1974, in support of her claim.  She asserts 
that this certification establishes that her former spouse 
had valid service in the Armed Forces of the United States.  
The Board notes that this document is not probative of 
service in the United States Armed Forces for which VA 
benefits may be paid, because this document was not issued by 
a United States service department.  See 38 C.F.R. 
§ 3.203(a).  The Board notes that this document had already 
been submitted to the Department of Army when the RO 
initially requested verification of the appellant's spouse's 
service dates.  The appellant has not submitted any United 
States service documents in support of her claim, or any 
further information different from that previously submitted 
to the Department of Army, which would warrant a request for 
recertification.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994).  Accordingly, the VA has fulfilled its duty under 38 
C.F.R. § 3.203(c). 

Therefore, the Board finds that the evidence submitted in 
support of the claim is not evidence which VA may accept as 
verification of qualified service.  In fact, VA is 
specifically prohibited from finding verified service based 
upon such evidence.  See Duro, supra.   

Inasmuch as the service department's verification of service 
is binding on VA, the Board concludes that the appellant's 
former spouse is not considered a "veteran" for purposes of 
entitlement to VA benefits and she has not attained status as 
a valid claimant as to this matter.  Therefore, the 
appellant's claim for entitlement to VA benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 


ORDER

The appeal for basic eligibility for VA benefits is denied. 


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

